Citation Nr: 9923901	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), as secondary to service 
connected residuals of a skull fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his father


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1994 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was last before the 
Board in 
October 1998, at which time it was remanded to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDING OF FACT

A CVA is not shown to have been caused by, or a residual of, 
a head trauma sustained during service.  


CONCLUSION OF LAW

A CVA was not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  The 
claim is rendered plausible by statements made by the 
veteran's private physician, William P. Parker, Jr., M.D.  It 
is also found that, following two remands by the Board, the 
facts relevant to this issue have been properly developed and 
the statutory obligation of the VA to assist the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

The veteran contends that he had a CVA as a result of the 
service-connected head trauma that he sustained during 
service.  Service connection is currently in effect for the 
residuals of a skull fracture, with posttraumatic 
headaches/migraine, rated 50 percent disabling, and for a 
scar on the middle and upper forehead, rated 10 percent 
disabling.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is being sought for the residuals of a CVA 
that the veteran had in September 1993.  VA treatment records 
from that period of time show that he was hospitalized with 
complaints of the worst headache that he had ever had in his 
life, right upper and lower extremity weakness and numbness, 
and blurred vision.  The pertinent diagnosis was left 
subcortical CVA.  

Several statements and medical progress notes have been 
submitted by William P. Parker, Jr., M.D., the veteran's 
private physician.  Clinical records, dated from August 1994 
to June 1996, include the results of a November 1995 
evaluation.  At that time, Dr. Parker noted the residuals of 
the veteran's CVA, including neurologic deficits in the right 
upper and lower extremities.  It was noted that the veteran 
had asked about a possible relationship between the head 
injury sustained during service and the CVA.  Dr. Parker 
indicated that he would render an opinion on this question 
after a review of some of the veteran's prior medical 
records, but that it seemed extremely unlikely that the head 
injury was in any way related to the CVA.  

In a statement, dated in January 1996, Dr. Parker rendered an 
opinion that it was difficult for him to see a direct 
relationship between the veteran's previous head injuries and 
the stroke that the veteran had in 1993, but he did not have 
complete details of the head injury and, in the absence of 
knowledge of such details, he believed that the injuries 
could have contributed to the stroke.  He went on to state 
that the veteran's severe headaches were directly related to 
the head injuries.  (As noted, service connection has been 
granted for the headache disorder.)  Dr. Parker repeated this 
opinion in an October 1997 statement and in a February 1999 
clinical progress note, regarding the severity of the 
veteran's service-connected headaches, stated that the 
veteran had "significant neurologic deficit from his head 
injury and the associated cerebrovascular accident."  

An examination was conducted for VA in December 1998.  The 
examiner reviewed the veteran's medical history and medical 
records at length and conducted a physical examination.  The 
pertinent diagnosis/assessment was that the veteran was 
status post left subcortical CVA, with residual right motor 
(mild) and sensory (complete to all sensory modalities) 
hemiparesis.  This was deemed to be more likely than not 
related to the ulceration involving the proximal left 
internal carotid artery, rather than the head injury 
occurring 20 years prior to the accident.  The examiner 
attached medical literature that documented the rationale for 
this assessment.  

Statements have been received from both the veteran and his 
wife regarding the December 1998 VA examination.  They 
indicated that they believed that the examination was 
inadequate in that they were not able to ascertain from the 
doctor whether he truly reviewed and understood the veteran's 
medical records.  

The Board has reviewed all of the evidence of record 
regarding the causes of the veteran's CVA and any possible 
relationship between that accident and the head trauma 
sustained by the veteran during service.  It is found that no 
causal relationship, either directly or by aggravation, 
exists.  The Board finds the opinion of the VA physician who 
examined the veteran in December 1998 to be more persuasive 
than the references to a possible relationship made by Dr. 
Parker, the veteran's private physician.  Regarding the 
contentions raised, that the December 1998 examination was 
inadequate, the Board does not find it so.  The detailed, two 
pages, of medical history clearly show that the examiner was 
well aware of, and fully understood, the veteran's medical 
history.  This detail is one of the reasons that this medical 
opinion is more probative evidence than the four pieces of 
evidence from Dr. Parker, who, in several of the statements, 
indicated that he needed to review the veteran's medical 
records in more detail before rendering an opinion.  There is 
no direct evidence in the file that Dr. Parker did so.  

In addition, several of the statements from Dr. Parker do not 
fully support the veteran's position that his head trauma led 
to the CVA.  In fact, in November 1995, Dr. Parker was of the 
opinion that it probably did not.  It was not until the last 
progress note, in February 1999, that a reference of definite 
association between the head trauma residuals and the CVA was 
made.  Still, on that occasion, it was not rendered in the 
form of a specific opinion, but as part of an assessment of 
the veteran's condition.  

Under these circumstances, it is found that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the benefit of the doubt doctrine is inapplicable and service 
connection is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the residuals of a CVA is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

